DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5327917 (LEKWAUWA hereinafter) in view of Short and Long Wave Ultraviolet Irradiation of NNN In Vitro and In Tobacco (PERINI hereinafter).
Regarding claims 15 and 20, LEKWAUWA teaches a method for forming an aerosol-generating substrate (col. 2, lines 14-18), comprising: providing a tobacco slurry (col. 4, lines 23-26), wherein suitable types of tobacco include flue-cured tobacco (col. 2, lines 51-52), and then casting and then drying the slurry (col. 6, lines 30-36) to form the substrate. 
LEKWAUWA does not expressly teach irradiating the tobacco slurry with UV light to reduce tobacco-specific nitrosamine (TSNA).
PERINI teaches using UV irradiation of tobacco slurries at a wavelength of 366 nm to breakdown nitrosamines (abstract). It would have been obvious for one of ordinary skill in the art at the time of filing to have applied the UV irradiation at a wavelength of 366 nm, as taught 
Regarding claim 16, while PERINI teaches applying UV light to a tobacco slurry, PERINI does not explicitly provide guidance as to whether this is done before, during or after casting the tobacco slurry.  However, given that the only times in the process when the irradiation could be done is before, during or after casting, one of ordinary skill in the art at the time of the invention could have pursued the known potential solutions with a reasonable expectation of success. The courts have held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claims 17-18, the combined teaching of LEKWAUWA and PERINI does not expressly teach the light irradiance or the time of irradiance of the ultraviolet light irradiation. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized these conditions with a reasonable expectation of success and predictable results. 
Regarding claim 21, this claim is directed to a result of performing the claimed method steps. Since the claimed method steps of claims 15-18 and 20 are met, this limitation is also met. 
Response to Arguments
Applicant’s arguments, filed 10/26/20, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combined teaching of LEKWAUWA and PERINI.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747         

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747